Exhibit 10.45
RUSS BERRIE AND COMPANY, INC.

STOCK APPRECIATION RIGHT AGREEMENT
Date of Grant:                      __, 20__
STOCK APPRECIATION RIGHT AGREEMENT (the “Agreement”), dated as of the date set
forth above, between Russ Berrie and Company, Inc., a New Jersey corporation
(the “Company”), and the Grantee whose name appears on the signature page hereof
(the “Grantee”).
1. Confirmation of Grant; Exercise Price. The Company hereby confirms the grant
to the Grantee, effective as of the date set forth above, of a Stock
Appreciation Right (the “SAR”) with respect to  _____ shares of the Common
Stock, stated value $0.10 per share, of the Company (“Common Stock”) at an
exercise price of $___________ per share (the “Exercise Price”). The SAR granted
hereunder is issued under and subject to the terms and conditions of the
Company’s Equity Incentive Plan (the “Plan”), which is incorporated into this
Agreement by reference, and the terms and provisions of this Agreement. Unless
otherwise defined in this Agreement, capitalized terms used in this Agreement
shall have the meanings ascribed to them in the Plan. If there is any conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan will govern. The Grantee acknowledges receipt of a copy of the Plan.
2. Vesting. Except as provided in Section 3 below, the SAR shall vest and become
exercisable ratably over five years (20% of aggregate grant per year),
commencing on the first anniversary of the Date of Grant set forth above.
3. Termination of SAR and Related Vesting Provisions.
(a) Normal Termination Date. Unless an earlier termination date is specified in
Section 3(b) below, the SAR shall terminate on the tenth anniversary of the Date
of Grant.
(b) Early Termination.
(i) Death or Disability. Notwithstanding paragraph (a) above, if the Grantee:
(A) becomes Disabled; or (B) dies, in either case while employed by a
Participating Company, the outstanding unexercised portion of the SAR, whether
or not vested and/or exercisable on the date of the applicable event, shall
become fully vested and exercisable, and may be exercised by the Grantee, or his
or her legal representative, estate, legatee(s) or permitted transferee(s), as
applicable, for up to one year after the date of such Grantee’s Disability or
death, as applicable, or the remaining term of the SAR, whichever period is
shorter, and if not exercised within such period, shall terminate upon the
expiration of such period.

 

 



--------------------------------------------------------------------------------



 



(ii) Retirement. Notwithstanding paragraph (a) above, if the Grantee Retires,
the outstanding unexercised portion of the SAR, to the extent vested and
exercisable on the date of such Retirement, may be exercised for up to one year
after the date of his or her Retirement or the remaining term of the SAR,
whichever period is shorter, and if not exercised within such period, shall
terminate upon the expiration of such period. Any unvested portion of the SAR
shall terminate on the date of such Retirement.
(iii) Other Termination. Notwithstanding paragraph (a) above, if the Grantee’s
employment with a Participating Company terminates for any reason other than
death, Disability or Retirement, the outstanding unexercised portion of the SAR
will be cancelled and deemed terminated as of the date of termination; provided,
however, that if the Grantee’s employment is terminated by a Participating
Company for reasons other than Cause, the outstanding unexercised portion of the
SAR, to the extent vested and exercisable on the date of termination, may be
exercised within 90 days after such termination, or the remaining term of the
SAR, whichever period is shorter, and if not exercised within such period, shall
terminate upon the expiration of such period.
4. Transferability. The SAR shall not be transferable except by will or by the
laws of descent or distribution and shall be exercisable, during the Grantee’s
lifetime, subject to the provisions of Section 3, only by the Grantee.
Notwithstanding the foregoing, the Committee in its sole discretion may permit
the transferability of the SAR by the Grantee to a member of his/her Immediate
Family or trusts for the benefit of such persons, or partnerships, corporations,
limited liability companies or other entities owned solely by such persons,
including trusts for such persons. The Grantee acknowledges and agrees that a
violation of this Section 4 will cause the Company irreparable injury for which
adequate remedy at law is not available. Accordingly, the Grantee agrees that
the Company shall be entitled to an injunction, restraining order or other
equitable relief, without the posting of any bond, to prevent the breach of this
Section 4 and to enforce the terms and provisions hereof in any court of
competent jurisdiction in the United States or any state thereof, in addition to
any other remedy to which it may be entitled at law or equity.
5. Restrictions on Exercise. The SAR may be exercised only with respect to full
shares of Common Stock. Notwithstanding any other provision of this Agreement,
the SAR may not be exercised in whole or in part: (i) unless all requisite
approvals and consents of any governmental authority of any kind having
jurisdiction over the exercise of the SAR shall have been secured; and (ii)
unless the issuance of shares of Common Stock upon the exercise of the SAR shall
be exempt from registration under applicable U.S. federal and state securities
laws, and applicable non-U.S. securities laws, or the shares of Common Stock
shall have been registered under such laws. As a condition to the exercise of
this SAR, the Company may require the Grantee to make any representation and
warranty to the Company as may be required by applicable laws, rules or
regulations.

 

2



--------------------------------------------------------------------------------



 



6. Exercise of the SAR and Tax Withholding.
(a) Exercise. To the extent that the SAR shall have become and remains
exercisable as provided in this Agreement, and subject to such reasonable
administrative regulations as the Committee may have adopted, the SAR may be
exercised, in whole or in part, by notice to the Secretary of the Company in
writing, specifying the Grantee’s election to exercise this SAR and the number
of shares of Common Stock with respect to which the SAR is being exercised (the
“Exercise Shares”). The date of such notice shall be the “Exercise Date”.
Subject to compliance with all applicable laws, rules and regulations, this SAR
(or portion thereof) shall be deemed to be exercised upon receipt by the Company
of the appropriate written notice of exercise accompanied by the satisfaction
of, or adequate provision for (in the sole discretion of the Committee), all
applicable withholding obligations (described in paragraph (b) below). Upon
exercise of the SAR, the Grantee shall be entitled to receive (and shall receive
promptly following the Exercise Date and compliance with the foregoing), as
determined by the Committee in its sole discretion:
(1) a number of shares of Common Stock (the “SAR Shares”) equal to the quotient
obtained by dividing “x” by “y”, where:

             
 
  x   =   the number of Exercise Shares multiplied by the excess, if any, of
(A) the Fair Market Value of a share of Common Stock on the Exercise Date over
(B) the Exercise Price, and
 
           
 
  y   =   the Fair Market Value of a share of Common Stock on the Exercise Date;

(2) an amount in cash equal to “x”; or
(3) a combination of (1) and (2) above, as determined by the Committee in its
sole discretion.
No fractional share of Common Stock shall be issued to make any payment in
respect of the SAR; if any fractional share would be issuable, the number of SAR
Shares payable to the Grantee shall be rounded down to the next whole share (no
payment of cash, shares or other consideration shall be made with respect to
such fractional share). The Company may require the Grantee to furnish or
execute such other documents as the Company shall reasonably deem necessary: (i)
to evidence such exercise; (ii) to determine whether registration is then
required under the U.S. Securities Act of 1933, as amended (the “Securities
Act”); and (iii) to comply with or satisfy the requirements of the Securities
Act, applicable state or non-U.S. securities laws or any other law.
(b) Withholding. Whenever any portion of the SAR is exercised, the Grantee shall
be required to remit to the applicable Participating Company an amount
sufficient to satisfy the employer’s statutory U.S. federal, state and local and
non-U.S. tax withholding requirements with respect thereto (“Withholding
Taxes”). Such remittance may be required prior to the issuance of any SAR Shares
or the payment of any cash amounts in respect of the exercise of the SAR to the
Grantee. Notwithstanding the foregoing, the Committee may, in its sole
discretion, in lieu of all or any portion of a cash payment in respect of
Withholding Taxes, permit the Grantee to elect to have the Company withhold cash
or SAR Shares having an aggregate Fair Market Value, determined on the date the
obligation to withhold or pay such taxes arises, equal to the amount (or portion
thereof) required to be withheld. Any fraction of a share of Common Stock which
would be required to satisfy the Grantee’s Withholding Tax obligation shall be
disregarded and the remaining amount due shall be paid in cash by the Grantee.

 

3



--------------------------------------------------------------------------------



 



7. Adjustments.
(a) The SAR or this Agreement shall be subject to adjustment or substitution, as
determined by the Committee in its sole discretion, as to the number, price or
kind of a share of Common Stock or other consideration subject to the SAR, and
any and all other matters deemed appropriate by the Committee, including,
without limitation, accelerating the vesting, settlement and/or exercise period
pertaining to the SAR, or as otherwise determined by the Committee to be
equitable, in the event of: (i) changes in the outstanding Common Stock or in
the capital structure of the Company by reason of a dissolution or liquidation
of the Company, sale of all or substantially all of the assets of the Company,
mergers, consolidations or combinations with or into any other entity if the
Company is the surviving entity, stock or extraordinary dividends, stock splits,
reverse stock splits, stock combinations, rights offerings, statutory share
exchanges involving capital stock of the Company, reorganizations,
recapitalizations, reclassifications, exchanges, spin-offs, dividends in kind,
or other relevant changes in capitalization; or (ii) any change in applicable
laws or any change in circumstances which results in or would result in any
substantial dilution or enlargement of the rights granted to, or available for,
Participants in the Plan, or which otherwise warrants equitable adjustment
because, in the sole discretion of the Committee, it interferes with the
intended operation of the Plan. Any adjustments under this Section 7 shall be
made in a manner which does not adversely affect the exemption provided pursuant
to Rule 16b-3 under the Exchange Act and which otherwise is permissible under
Code Section 409A, if applicable. The Company shall give the Grantee notice of
any adjustment hereunder and, upon notice, such adjustment shall be conclusive
and binding for all purposes.
(b) In connection with a Business Combination, the Committee, in its sole
discretion, may provide for: (i) the continuation of the Plan and/or the
assumption of the SAR granted hereunder by a successor corporation (or a parent
or subsidiary thereof); (ii) the substitution for the SAR of new awards covering
the stock of a successor corporation (or a parent or subsidiary thereof), with
appropriate adjustments as to the number and kind of shares and exercise prices;
(iii) upon 10 days’ advance notice from the Committee to the Grantee, the
acceleration of the vesting, settlement and/or exercise period pertaining to the
SAR; or (iv) upon 10 days’ advance notice from the Committee to the Grantee,
(x) the cancellation of any outstanding portion of the SAR that is then
exercisable or vested and the payment to the holders thereof, in cash or stock,
or any combination thereof, of the value of such portion of the SAR based upon
the price per share of stock received or to be received by other stockholders of
the Company in connection with the Business Combination, and (y) the
cancellation of any portion of the SAR that is not then exercisable or vested.
In the event of any continuation, assumption or substitution contemplated by the
foregoing clauses, the Plan and/or the SAR shall continue in the manner and
under the terms so provided.
(c) If, by reason of a change in capitalization described in this Section 7, the
Grantee shall be entitled to new, additional or different shares of stock or
securities of the Company or any other corporation in respect of his or her SAR,
in the event that the Plan continues, such new, additional or different shares
shall thereupon be subject to all of the conditions, restrictions and
performance criteria which were applicable to the shares of Common Stock subject
to the SAR, as the case may be, prior to such change in capitalization.

 

4



--------------------------------------------------------------------------------



 



8. Authority of Committee. Subject to the limitations set forth in the Plan, the
Committee is vested with absolute discretion and authority to interpret the Plan
and make all determinations necessary or advisable for the administration
thereof. Any determination of the Committee in the administration of the Plan,
as described therein, shall be final, conclusive and binding upon the Grantee
and any person claiming under or through the Grantee, including, without
limitation, as to any adjustments pursuant to Section 7 hereof.
9. No Right to Continued Employment. Nothing contained in the Plan or this
Agreement shall confer upon the Grantee any right with respect to continuance of
employment or service by any Participating Company nor limit in any way the
right of any Participating Company to terminate or modify the employment or
retention of the Grantee at any time, with or without Cause. By accepting this
SAR, the Grantee expressly acknowledges that there is no obligation on the part
of any Participating Company to continue the Plan and/or grant any additional
Awards to the Grantee.
10. No Rights as Stockholder. The Grantee shall have no voting or other rights
as a stockholder of the Company with respect to the shares of Common Stock
underlying the SAR until the exercise of the SAR and the issuance of a
certificate or certificates to him for SAR Shares in respect thereof. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the issuance of such certificate or certificates.
11. Limitations on Delivery of Certificates. The Company shall not be required
to issue or deliver a certificate for SAR Shares hereunder unless the issuance
of such certificate complies with all applicable legal requirements including,
without limitation, compliance with the provisions of applicable state
securities laws, the Securities Act of 1933, as amended (the “Securities Act”),
the Securities Exchange Act of 1934, as amended, and the requirements of the
exchanges, if any, on which the Company’s shares of Common Stock may, at that
time, be listed.
12. Disposition of Common Stock. Notwithstanding anything contained in the Plan
or herein to the contrary, in the event that the disposition of any shares of
Common Stock acquired pursuant to the exercise of all or a portion of the SAR is
not covered by a then current registration statement under the Securities Act,
and is not otherwise exempt from such registration, such shares shall be
restricted against transfer to the extent required by the Securities Act and
Rule 144 or other regulations thereunder. The certificates evidencing any of
such shares shall be appropriately amended or have an appropriate legend placed
thereon to reflect their status as restricted securities as aforesaid.

 

5



--------------------------------------------------------------------------------



 



13. Miscellaneous.
(a) Notices. All notices and other communications required or permitted by this
Agreement shall be in writing and shall be deemed given to a party when:
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses, facsimile numbers or e-mail addresses
and marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number, e-mail address or person as a party
may designate by notice to the other party):
if to the Company, to it at:

Russ Berrie and Company, Inc.
1800 Valley Road
Oakland, New Jersey 07470
Attention: Corporate Secretary
Fax no.: 201-405-7377
E-mail address: mgoldfarb@russberrieij.com

if to the Grantee, to the Grantee at the address set forth on the signature page
hereof.
Any notice given: (i) after 5:00 p.m. local time on any business day; or (ii) on
a day that is not a business day, will be deemed to have been given on the next
following business day.
(b) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.
(c) Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Grantee and the
Company.
(d) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Grantee without the prior written consent of the Company.
(e) Applicable Law. To the extent the federal laws of the United Stated do not
otherwise control, this Agreement shall be governed by and construed in
accordance with the law of the State of New Jersey, regardless of conflicts of
law principles thereof.
(f) Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

6



--------------------------------------------------------------------------------



 



(g) Counterparts; Facsimiles. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument. Signatures by facsimile
(including in Adobe Acrobat format) will be deemed to be original signatures for
all purposes hereunder.
(h) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.
(i) Tax Status of the SAR. The SAR is not intended to be treated as an
arrangement that provides for a deferral of compensation subject to Section 409A
of the Internal Revenue Code. This Agreement shall be construed and applied so
as to ensure that the SAR is not covered by Section 409A; and this Agreement
shall be deemed amended to the extent reasonably necessary, as determined by the
Committee in its sole discretion, to exclude the SAR from the application of
Section 409A or to comply with Section 409A, if necessary. Without limiting the
generality of the foregoing, in accordance with Notice 2005-1 of the Internal
Revenue Service, the SAR Exercise Price shall never become less than the Fair
Market Value of the underlying shares of Common Stock on the date of grant.
(j) Share Certificates. All references to shares of Common Stock or certificates
in this Agreement shall refer to either shares represented by certificates or
uncertificated shares, and no such reference shall be construed to require
certificated shares or to grant additional or different rights or obligations as
between the holders of certificated and uncertificated shares of the Company.
[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Grantee have executed this Stock
Appreciation Right Agreement as of the date first above written.

                  RUSS BERRIE AND COMPANY, INC.
 
           
 
  By:        
 
     
 
            Name:         Title:
 
                GRANTEE
 
                     
 
                Address of Grantee:
 
           
 
                     
 
           
 
                     
 
                Fax No.:         E-Mail:

 

8